DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending.  They comprising of 3 groups:
	1) System1: claims 1, 3-4, and  
	2) System2: 2, 5, and 7-8. 
	3) System3: 6.         
The 3 groups have similar scope.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
Independent claims 1 (serve as representative for the other independent claim) is directed to a plant control and monitoring system comprising:
[III] a communication card directly coupled to a first wireless communication chip on which a first unique ID associated with the communication card is recorded,
[IV] a CPU card directly coupled to a second wireless communication chip on which a second unique ID associated with the CPU card is recorded,
	[V] an input card directly coupled to a third wireless communication chip on which a third unique ID associated with the input card is recorded, and
	[VI] a power supply unit directly coupled to a fourth wireless communication chip on which a fourth unique ID associated with the power supply unit is recorded, 
wherein the first wireless communication chip, the second wireless communication chip, third wireless communication chip, and the fourth wireless communication chip are distinct from one another and different from the communication card and the CPU card, and
wherein the first wireless communication chip that is coupled to the communication card is configured to:
	[1] read out unique IDs from the second wireless communication chip to the fourth wireless communication chip, and
meet the “significantly more” and “additional element” test.
	2) 112, 2nd issue: withdrawn due to amendments.  
3) 103 Rejection: Withdrawn.
Claim to a plant control and monitoring system comprising:
[III] a communication card directly coupled to a first wireless communication chip on which a first unique ID associated with the communication card is recorded,
[IV] a CPU card directly coupled to a second wireless communication chip on which a second unique ID associated with the CPU card is recorded,
	[V] an input card directly coupled to a third wireless communication chip on which a third unique ID associated with the input card is recorded, and
	[VI] a power supply unit directly coupled to a fourth wireless communication chip on which a fourth unique ID associated with the power supply unit is recorded, 
wherein the first wireless communication chip, the second wireless communication chip, third wireless communication chip, and the fourth wireless communication chip are distinct from one another and different from the communication card and the CPU card, and
wherein the first wireless communication chip that is coupled to the communication card is configured to:
	[1] read out unique IDs from the second wireless communication chip to the fourth wireless communication chip, 
as shown in independent (1) system1-3 claims 1, or 2, or 6, is neither anticipated by, nor obvious in view of, 

Names					Publications:
(1) SCHLITT ET AL. 			2013/0.166.608, and 
(2) CN 103.380.057 A			, and 
(3) AMANN ET AL.			2017/0.039.517.
since claimed invention, which teaches:
wherein the first wireless communication chip, the second wireless communication chip, third wireless communication chip, and the fourth wireless communication chip are distinct from one another and different from the communication card and the CPU card, and
wherein the first wireless communication chip that is coupled to the communication card is configured to:
	[1] read out unique IDs from the second wireless communication chip to the fourth wireless communication chip, 
which references neither disclose nor suggest.
The nearest Foreign Patent is WO-2017 179189-A1 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, PTO-892, 3/15/2022.  
The nearest non-patent literature (NPL) is (1) Article “Mobile Monitoring and Embedded Control System for Factory Environment”, 2013, by Kuang-Yow Lian, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, PTO-892, of 3/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689